DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diepstraten et al. (WO 2011131505; “Diepstraten”; already of record) with obviousness evidenced by Clatanoff et al. (US 9341801; “Clatanoff”).
	Regarding claim 9, Diepstraten teaches a fiber optic telecommunications tray , comprising: a base plate; a cable containment wall structure extending from the base plate and defining a cable management space on the base plate (e.g., figs. 1-2); a fiber storage device arranged in the cable management space and configured to route and store fibers; a fiber splice device arranged in the cable management space and configured to hold spliced fibers (e.g., figs. 1-2);  and a tray mounting interface 126 arranged at a proximate side of the fiber optic telecommunications tray and configured to mount the fiber optic telecommunications tray to a structure (e.g., figs. 1-2), the proximate side being opposite to a distal side of the fiber optic telecommunications tray; wherein the cable containment wall includes: a main outer wall arranged at  the distal side of the fiber optic telecommunications tray; a first entrance outer wall arranged at a first cable entrance side (e.g., the cable entrance side is at the upper side of fig. 1; cable 112) of the fiber optic telecommunications tray (e.g., figs. 1-2; in fig. 1 there is clearly an outer wall around the outer periphery of what is shown in fig. 1) and connected to the main outer wall; and a second entrance outer wall arranged at a second cable entrance side of the fiber optic telecommunications tray (e.g., figs. 1-2) and connected to the main outer wall, the second cable entrance side being opposite to the first cable entrance side, a first entrance inner wall (e.g., figs. 1-2; there is an inner wall wherein the cable 112 goes between the outer and the inner wall; ) arranged to be parallel with the first entrance outer wall and defining a first cable guide channel between the first entrance inner wall and the first 2U.S. Patent Application No. 16/755,076 entrance outer wall (e.g., figs. 1-2), the first cable guide channel configured to guide fibers or cables entering or exiting a first entrance opening; and a second entrance inner wall arranged to be parallel with the second entrance outer wall and defining a second cable guide channel between the second entrance inner wall and the second entrance outer wall, the second cable guide channel configured to guide fibers or cables entering or exiting a second entrance opening (e.g., figs. 1-2; there is an opening at the left upper side of fig. 1 and the right upper side of fig. 1); and wherein the first and second entrance openings are adjacent to the tray mounting interface 126 (e.g., figs. 1-2) arranged at the proximate side of the fiber optic telecommunications tray (e.g., figs. 1-2).

 	Diepstratendoes not explicitly state a fiber termination device arranged in the cable management space and configured to hold connectorized ends of the fibers.
However, it was well-known for a fiber termination device arranged in the cable management space and configured to hold connectorized ends of the fibers as evidenced by Clatanoff (e.g., Clatanoff fig. 5: connector/adaptor AND splices residing on same tray). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a fiber termination device arranged in the cable management space and configured to hold connectorized ends of the fibers at least for the purpose of increasing the ability to make multiple types of connections (e.g., not just via splices but also via connectors/adapters).
Thus claim 9 is rejected.  
Regarding claim 13,  the fiber termination device is arranged adjacent the proximate side of the fiber optic telecommunications tray is a mere rearrangement of parts.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have, say, a small form factor connector/adaptor area adjacent the splice area such that a general area can be designated as the connection area creating a simply understood setup for the field worker thus enabling efficiency in making connections [e.g., MPEP § 2144.04 rearranging parts].
Thus claim 13 is rejected.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874